IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jupiter Tavern, Inc., and Gretchen G.    :
Pettit as successor in interest to       :
Liquor License No. H-1212,               :
                            Appellants   :
                                         :
                   v.                    :   No. 1243 C.D. 2016
                                         :
Pennsylvania Liquor Control Board        :



PER CURIAM                          ORDER


      NOW, October 6, 2017, it is ordered that the above-captioned Memorandum
Opinion, filed July 12, 2017, shall be designated OPINION and shall be
REPORTED.